Bloodworth, J.
1. Even if the grounds of the amendment to the motion for a new trial could be considered as anything more than amplifications of the general grounds, not one of them is complete and understandable within itself, or is definite enough to present anything for adjudication by this court. Bowen v. Smith-Hall Grocery Co., 146 Ga. 157 (4) ’(91 S. E. 32); Smiley v. Smiley, 144 Ga. 546 (2) (87 S. E. 668); Bridges v. Griffin, 20 Ga. App. 599 (2) (93 S. E. 170); Southern Ry. Co. v. Williams, 19 Ga. App. 544 (4) (91 S. E. 1001).
2. When this case was first before this court (22 Ga. App. 36, 95 S. E. 330), it was held that the bond sued on was a valid obligation and had been automatically breached by the principal therein having disposed of a portion of the property. Under the foregoing rulings the motion for a new trial points out no error, the only question for determination was the amount for which the bond was breached, arid there, was evidence to support the finding of the judge, who passed upon the case without the intervention of a jury.

Judgment affirmed.


Broyles, P. J., and Stephens, J., concur.